DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claim 6.
Applicant’s arguments in view of the drawing amendments, see page 2 of the Remarks, filed January 7, 2021, with respect to the drawing objections of claims 1 and 14 have been fully considered and are persuasive.  The drawing objections of claims 1 and 14 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 9 of the Remarks, filed December 16, 2020, with respect to the 35 U.S.C. 112 (b) rejections of claims 1-12, 14, and 16 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 1-12, 14, and 16 has been withdrawn. 
Applicant’s arguments, see pages 10-15, filed December 16, 2020, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Loutaty 2 (US 4306829 A) which teaches the at least one deflector element is distributed in an irregular manner around the rotation axis.
Applicant's arguments filed January 7, 2021 and December 16, 2020 have been fully considered but they are not persuasive.
Regarding the drawing objections on claims 6, 7, and 11 on pages 7-9 of the Remarks filed December 16, 2020, the Examiner respectfully disagrees. Drawings are needed to show the at least one deflector element is distributed over an irregular manner seen in claim 6, the asymmetric distribution of .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one deflector element is distributed in an irregular manner of claim 6, in the set of the at least one deflector element having asymmetric distribution of claim 7, and the at least one opening of the feed hopper conformed in an asymmetric manner of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

The drawings are objected to because the drawings submitted January 7, 2021 contain hand drawn elements as seen in Figures 1-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Loutaty (US 4564328 A) in view of Loutaty 2 (US 4306829 A) in further view of Girard (US 2012/0205007 A1) and Voegele (US 4342532 A).
Regarding Claim 1:
Loutaty discloses an apparatus for distributing solid particles (Abstract) when loading a vessel (15, Figure 3):
- a solid particle feed hopper (1 and 2, Figure 1) defining a set of at least one opening (6 and 7, Figure 1) for evacuation of the particles from the hopper (Column 4, Lines 42-49),
 - a rotating member (3, Figure 1, the shaft is the rotating member) and a drive member (Column 4, Lines 35-40) coupled to said rotating member (3, Figure 1) to drive said rotating member in rotation about a rotation axis having under conditions of use a direction with a component in the direction of the gravity vector (See annotated Figure 1 below), 
- downstream of the set of at least one opening (6 and 7, Figure 1) of the feed hopper (1 and 2, Figure 1) a set of at least one deflector element (5 and 5’, Figure 1), each deflector element extending along its longitudinal direction between a first end and a second end and being carried by said rotating member at its first end (See Annotated Figure 1 below). 
	Loutaty does not disclose:
		Evacuation of the particles from the hopper by gravity; 
characterized in that 
- at least one deflector element of said set is rigid and mounted to pivot on the rotating member at its first end,
 - the device further comprises remotely actuatable deployment means adapted to drive at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from a position for introduction into the vessel, in which its longitudinal direction forms a first angle with the direction of the rotation axis, to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the rotation axis, the second 
 - the set of at least one deflector element is distributed in an irregular manner around the12322500.1Hahn Loeser & Parks, LLPSIN: 16 734,070 Bret A. HrivnakDecember 16, 2020rotation axis.
Loutaty 2 teaches a device for the distribution of solid particles that has:
		Evacuation of the particles from the hopper by gravity (Column 4, Lines 26-30);
characterized in that 
	at least one deflector element of said set is mounted to pivot on the rotating member at its first end (Column 5, Lines 12-18, the deflector elements pivot on the rotating member (12) and the first end is connected to the bracket (21)); and 
- the set of at least one deflector element (7, Figure 1) is distributed in an irregular manner around the12322500.1Hahn Loeser & Parks, LLPSIN: 16 734,070 Bret A. HrivnakDecember 16, 2020rotation axis (Column 4, Lines 11-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty to include evacuation of the particles form the hopper by gravity and at least one deflector element of said set is mounted to pivot on the rotating member connected to its first end and is distributed in an irregular manner around the rotation axis as taught by Loutaty 2 with the motivation to eliminate the straps from moving side to side when rotating. 
However, such an arrangement would not have produced any new or unexpected result. This is because the objective of Loutaty 2 is to increase charging density in a storage enclosure (Paragraph 2, Lines 14-17). The objective of Loutaty is to distribute the particles evenly within the vessel as well (Column 2, Lines 14-21). When a hopper is offset from a central axis, as Loutaty discloses, Loutaty’s device would necessarily need to be modified so as to be able to maintain its ability to evenly distribute particles within the vessel. This would include modifying 
Loutaty and Loutaty 2 do not teach:
		- at least one deflector element of said set is rigid,
 - the device further comprises remotely actuatable deployment means adapted to drive at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from a position for introduction into the vessel, in which its longitudinal direction forms a first angle with the direction of the rotation axis, to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the rotation axis, the second angle being strictly greater than the first angle and imposed by the deployment means independently of the rotation speed of said rotating member.
Girard teaches a device for densely loading a divided solid into a chamber that has:
At least one deflector (5, Figure 2) element of said set is rigid (Paragraph [0058]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty and Loutaty 2 to include at least one deflector element of said set is rigid as taught by Girard with the motivation to have the deflector elements made of a materials that can withstand its conditions in its environment.  
Loutaty, Loutaty 2, and Girard do not teach:
The distribution device further comprises remotely actuatable deployment means adapted to drive at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from a position for introduction into the vessel, in which its longitudinal direction forms a first angle with the direction of the rotation axis, to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the 
Voegele teaches an adjustable grain spreader that has:
The distribution device (20, Figure 1) further comprises remotely actuatable deployment means (40, Figure 1) adapted to drive at least one deflector element (22, 23, 24, and 25, Figure 1, the chutes are the deflector elements) mounted to pivot on the member so as to cause it to pivot from a position for introduction into the vessel (Column 2, Lines 22-28, the arms pivot for introduction into the vessel), in which its longitudinal direction forms a first angle with the direction of the center axis (Column 2, Lines 22-28, the first angle is when the arms pivot inwardly), to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the center axis (Column 2, Lines 32-41, the second angle is when the deflector elements are pivoted outward), the second angle being strictly greater than the first angle (Column 2, Lines 22-41, the second angle would be greater than the first angle as the deflectors are positioned towards the walls of the vessel and has a greater distance than the opening of the vessel). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, and Girard to include distribution device further comprises remotely actuatable deployment means adapted to drive at least one deflector element mounted to pivot on the member so as to cause it to pivot from a position for introduction into the vessel, in which its longitudinal direction forms a first angle with the direction of the center axis, to a particle deviation position, in which its longitudinal direction forms a second angle with the direction of the center axis, the second angle being strictly greater than the first angle and imposed by the deployment means independently of the rotation speed of said rotating member as taught by Voegele with the motivation to insert the 
Loutaty, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    762
    975
    media_image1.png
    Greyscale


Regarding Claim 2:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Voegele teaches in which the distribution device is such that the deployment means (40, Figure 1) are able to retain said at least one deflector element (22, 23, 24, and 25, Figure 1) mounted to pivot in at least one intermediate position, each intermediate 

Regarding Claim 3:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Loutaty 2 teaches in which the set of at least one deflector element comprises a plurality of deflector elements (Figure 2, there is a plurality of deflector elements (13)).

Regarding Claim 7:
	Loutaty discloses:
		Deflector Elements (5 and 5’, Figure 1).
	Loutaty, Girard, and Voegele do not teach:
In which the set of at least one deflector element is such that when erected relative to the rotation axis the projections of said set in a plane normal to the rotation axis of the rotating member have an asymmetric distribution around said rotation axis with at most one plane of symmetry passing through the rotation axis.
	Loutaty 2 teaches:
In which the set of at least one deflector element (7, Figure 4) is such that when erected relative to the rotation axis (Figure 2, the rotation axis is the shaft (13)) the projections of said set in a plane normal to the rotation axis of the rotating member (Column 4, Lines 22-26, the deflector elements lift to a plane normal to the axis of rotation) have an asymmetric distribution around said rotation axis with at most one plane of symmetry passing through the rotation axis 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Girard, and Voegele to include in which the set of at least one deflector element is such that when erected relative to the rotation axis the projections of said set in a plane normal to the rotation axis of the rotating member have an asymmetric distribution around said rotation axis with at most one plane of symmetry passing through the rotation axis as taught by Loutaty 2 with the motivation to eliminate the straps from moving side to side when rotating. 

Regarding Claim 8:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Girard teaches in which the deflector elements (5, Figure 3) are distributed over an angular range from more than                         
                            
                                
                                    5
                                
                                
                                    °
                                
                            
                        
                     to less than                         
                            
                                
                                    320
                                
                                
                                    °
                                
                            
                        
                     (Figure 3, the deflector elements (5) are distributed over 360 degrees of the loading device).
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard, and Voegele to have the deflector elements distributed over an angular range from more than                         
                            
                                
                                    5
                                
                                
                                    °
                                
                            
                        
                     to less than                         
                            
                                
                                    320
                                
                                
                                    °
                                
                            
                             
                        
                    since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, and Voegele would not operate 

Regarding Claim 11:
The above-discussed combination of Loutaty, Loutaty 2, Girard, and Voegele accounts for this subject matter where Loutaty discloses in which the set of at least one opening (6 and 7, Figure 1) of the feed hopper (1 and 2, Figure 1) is conformed in a asymmetric manner relative to the rotation axis (Column 4, Lines 50-63), defining at most one plane of symmetry passing through the rotation axis (Column 4, Lines 50-63, some of the openings may be nonuniform around the axis and can also have any position).

Regarding Claim 12:
Loutaty discloses:
In which the drive member (Column 4, Lines 35-41, the drive member is the motor) is such that the rotating member (3, Figure 1) to which it is coupled effects a movement (Figure 1, the arrow is the movement) with angular speed (Column 5, Lines 15-18) over an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    (Figure 1, the deflector elements rotate over                        
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    ).
Loutaty, Loutaty 2, and Voegele do not teach:
Angular speed variations over an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less.
	Girard teaches:
		A drive member drives a shaft at an adjustable rotational speed (Paragraph [0044]).

	However, Loutaty, Loutaty 2, Girard, and Voegele do not teach an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard, and Voegele to have an angular range of                         
                            
                                
                                    360
                                
                                
                                    °
                                
                            
                        
                    or less since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, and Voegele would not operate differently with the claimed second angle and since the second angle is formed when the deflector elements are raised to have the device function appropriately having the claimed angular range. Further, applicant places no criticality on the range claimed, indicating simply that the angular range “may” be within the claimed ranges (specification pp. [0068]). 

Regarding Claim 13:
See claim 1 above for the particle distribution device.
Loutaty discloses a device for distributing solid particles (Abstract) when loading a vessel (15, Figure 3) that has:
	A vessel (15, Figure 3) defining an orifice in its upper part (16, Figure 3); 
causing to pass through said orifice (16, Figure 3) at least the rotating member (3, Figure 1, the rotating member is the shaft);
	at least a rotating member (3, Figure 1); and 
	a deflector element (5 and 5’, Figure 1). 
Loutaty does not disclose:
causing to pass through said orifice the set of at least one deflector element comprising at least one rigid deflector element in a position for introduction into the vessel, and 
remotely actuating the deployment means to drive the at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles. 
Loutaty 2 teaches a device for the distribution of solid particles that has:
	At least the rotating member (7, Figure 4), and 
	the at least one deflector element mounted to pivot on the rotating member (Column 5, Lines 12-18, the deflector elements pivot on the rotating member (12) and the first end is connected to the bracket (21)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty to include at least the rotating member and the at least one deflector element mounted to pivot on the rotating member as taught by Loutaty 2 with the motivation to eliminate the straps from moving side to side. 
Loutaty and Loutaty 2 do not teach:
Causing to pass through said orifice the set of at least one deflector element comprising at least one rigid deflector element in a position for introduction into the vessel, and 
	Remotely actuating the deployment means to drive the at least one deflector element mounted to pivot on the rotating member so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles. 
Girard teaches a device for densely loading a divided solid into a chamber that has:
At least one deflector element (5, Figure 2) comprising at least one rigid deflector element (Paragraph [0058]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty and Loutaty 2 to include at least one deflector element of said set is rigid as taught by Girard with the motivation to have the deflector elements made of a materials that can withstand its conditions in its environment.  
Loutaty, Loutaty 2, and Girard do not teach:
Causing to pass through said orifice the set of at least one deflector element in a position for introduction into the vessel, and 
	Remotely actuating the deployment means to drive the at least one deflector element so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles. 
Voegele teaches an adjustable grain spreader that has:
Causing to pass through said orifice the set of at least one deflector element in a position for introduction into the vessel (Column 2, Lines 22-31, the deflector elements (22, 23, 24, and 25) go through the orifice (36’) of the vessel (37)), and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, and Girard to include causing to pass through said orifice the set of at least one deflector element in a position for introduction into the vessel and remotely actuating the deployment means to drive the at least one deflector element so as to cause it to pivot from the position for introduction into the vessel to the position for deviation of the particles as taught by Voegele with the motivation to insert the distribution device in the vessel to distribute grain.  It also would have been obvious to a person having ordinary skill in the art that in Loutaty 2 has the deflector elements pivot and rotate on the rotation member that has a rotation axis (Figure 2, the rotation axis is the center of the shaft (12) vertically) where the deployment means of Voegele can move the deflector means in the desired position (Column 2, Lines 32-41).

Regarding Claim 14:
See claim 1 rejection for the device. 
Loutaty discloses a device for distributing solid particles (Abstract) when loading a vessel (15, Figure 3) that has:
	A vessel (15, Figure 3) and a device (Abstract) with the rotating member (3, Figure 1) and the set of at least one deflector element (5 and 5’, Figure 1).
Loutaty, Loutaty 2, and Girard do not teach:
	An assembly comprising the device of claim 1 with the set of at least one deflector element introduced into the vessel. 
Voegele teaches an adjustable grain spreader that has:
An assembly comprising the device (20, Figure 1) with the set of at least one deflector element (22, 23, 24, and 25, Figure 4) introduced (Column 2, Lines 22-31) into the vessel (37, Figure 1, the bin is the vessel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Loutaty, Loutaty 2, and Girard to include the set of at least one deflector element introduced into the vessel as taught by Voegele with the motivation to insert the device into the bin and then expand it to dispense grain within a bin. 

Regarding Claim 15:
See claim 1 rejection for the distribution device. 
Loutaty discloses a device for distributing solid particles (Abstract) when loading a vessel (15, Figure 3) that has:
	Loading solid particles (Column 4, Lines 42-49) into a vessel (15, Figure 3) having an opening in its upper part of the vessel (16, Figure 4);
b) driving in rotation the rotating member of said device (Column 4, Lines 35-40, a motor drives the rotating member (3)); and
	c) loading particles by introducing them into the feed hopper (Column 4, Lines 42-49) of said device whilst maintaining the rotating member in rotation (Column 4, Lines 35-40 and Column 5, Lines 15-18).
Loutaty, Loutaty 2, and Girard do not teach:
the installation in the vessel of the distribution device of claim 1 via the opening in the upper part of the vessel.
Voegele teaches an adjustable grain spreader that has:
the installation in the vessel of the distribution device via the opening in the upper part of the vessel (Column 2, Lines 22-31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, and Girard to include the installation in the vessel of the distribution device via the opening in the upper part of the vessel as taught by Voegele with the motivation to insert the distribution device in the vessel to distribute grain.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loutaty in view of Loutaty 2 in further view of Girard, Voegele, and Wurdeman (US 4040529 A).
Loutaty discloses:
	Deflector elements (5 and 5’, Figure 1).
Loutaty, Loutaty 2, and Girard do not teach:
In which the deployment means are conformed to cause one or more deflector elements to pivot independently of the other deflector elements of said plurality.
	Voegele teaches:
		Deployment means (40, Figure 1).
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
In which the deployment means are conformed to cause one or more deflector elements to pivot independently of the other deflector elements of said plurality.
	Wurdeman teaches a grain spreader that has:
In which the deployment means (500, Figure 1, the chain is the deployment means) are conformed to cause one or more deflector elements (300, Figure 1, the slides are the deflector 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, Girard, and Voegele to include in which the deployment means are conformed to cause one or more deflector elements to pivot independently of the other deflector elements of said plurality as taught by Wurdeman with the motivation to adjust the deflector element to the desired angle. 

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loutaty in view of Loutaty 2 in further view of Girard, Voegele, and Gorton (US 655552 A).
Regarding Claim 5:
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
In which the second angle is between                         
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive.
	Gorton teaches a coal-leveling machine that has:
In which the second angle (Figure 1, the second angle is between the deflector elements (b and b’) and the tube) is between                         
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive (Figure 1, the tube is has an angle greater than 45 degrees) and can be adjusted (Page 1, Lines 99-100).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Loutaty, Loutaty 2, Girard, and Voegele to include the second angle between                         
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive and can be adjusted as taught by Gorton with the motivation to change the inclination of the deflectors and keep them held at a desired inclination.
	It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard,                         
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    100
                                
                                
                                    °
                                
                            
                             
                        
                    inclusive since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, Voegele, and Gorton would not operate differently with the claimed second angle and since the second angle is formed when the deflector elements are raised to have the device function appropriately having the claimed second angle. Further, applicant places no criticality on the range claimed, indicating simply that the second angle “may” be within the claimed ranges (specification pp. [0038]). 

Regarding Claim 9:
Loutaty discloses:
	At least one deflector elements (5 and 5’, Figure 1) and a feed hopper (1 and 2, Figure 1).
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
	In which the deployment means comprise a linkage member comprising a first end rod extending toward the hopper top under conditions of use and at least one second rod mounted on and articulated relative to the first rod and cooperating with at least one deflector element.
Gorton teaches:
In which the deployment means (3 and 9, Figure 1, the deployment means is the bolt and the rod) comprise a linkage member (Page 1, Lines 72-75, the cone is the linkage member) comprising a first end rod (2 and 4, Figure 1) extending toward the top of the vessel (a, Figure 1, 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, Girard, and Voegele to include in which the deployment means comprise a linkage member comprising a first end rod extending toward the hopper top under conditions of use and at least one second rod mounted on and articulated relative to the first rod and cooperating with at least one deflector element as taught by Gorton with the motivation to adjust the inclination of the deflector. It also would have been obvious to a person having ordinary skill in the art that the feed hopper of Loutaty could be used instead of the opening of Gorton. 

Regarding Claim 10:
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
In which the first angle is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive.
Gorton teaches a coal-leveling machine that has:
In which the first angle (Page 1, Line 83-86, the first angle is when the sections are closed as seen in Figure 3) is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive (Figure 3, the first angle is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                     as the deflector elements are closed and have an angle less than 20 degrees).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Loutaty, Loutaty 2, Girard, and Voegele to include the first angle is between                         
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive as taught by Gorton with the motivation to change the inclination of the deflectors and keep them held at a desired inclination.
                        
                            
                                
                                    0
                                
                                
                                    °
                                
                            
                        
                    and                         
                            
                                
                                    20
                                
                                
                                    °
                                
                            
                        
                    inclusive since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, Voegele, and Gorton would not operate differently with the claimed first angle and since the first angle is formed when the deflector elements are lowered for insertion in which the device function appropriately having the claimed first angle. Further, applicant places no criticality on the range claimed, indicating simply that the first angle “may” be within the claimed ranges (specification pp. [0037]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loutaty in view of Loutaty 2 in further view of Girard, Voegele, Mairesse 2 (US 2016/0067664 A1), and Rumph (US 2003/0156492 A1).
Loutaty discloses:
	A rotating member (3, Figure 1).
Loutaty, Loutaty 2, Girard, and Voegele do not teach:
	Characterized in that the rotating member effects an oscillating movement with the rotation direction reversed at the ends of an angular range extending over                         
                            
                                
                                    350
                                
                                
                                    °
                                
                            
                        
                    or less.
Mairesse 2 teaches a dispensing system that has:

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, Girard, and Voegele to include a rotating member can have a controlled speed as taught by Mairesse 2 with the motivation for the dispensing to be carried out by a computer. 
Loutaty, Loutaty 2, Girard, Voegele, and Mairesse 2 do not teach:
Characterized in that the rotating member effects an oscillating movement with the rotation direction reversed at the ends of an angular range extending over                         
                            
                                
                                    350
                                
                                
                                    °
                                
                            
                        
                    or less.
Rumph teaches a mixing device that has:
	Characterized in that the rotating member (40, Figure 3) effects an oscillating movement (Paragraphs [0028-0029]) with the rotation direction reversed at the ends of an angular range (Paragraph [0026], the end of the mixer has propellers that create thrust equal and opposite as it pivots (Paragraph [0023]) on the rotating member (40)) extending over                         
                            
                                
                                    90
                                
                                
                                    °
                                
                            
                        
                     (Paragraph [0023] and Figure 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loutaty, Loutaty 2, Girard, Voegele, and Mairesse 2 to include characterized in that the rotating member effects an oscillating movement with the rotation direction reversed at the ends of an angular range as taught by Rumph with the motivation to equally mix a substance by pivoting the mixer. 
Loutaty, Loutaty 2, Girard, Voegele, Rumph and Mairesse 2 do not teach:
An angular range extending over                         
                            
                                
                                    350
                                
                                
                                    °
                                
                            
                        
                    or less.
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Loutaty, Loutaty 2, Girard, Voegele,                         
                            
                                
                                    350
                                
                                
                                    °
                                
                            
                        
                    or less since it has been held that “where the only difference between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Loutaty, Loutaty 2, Girard, Voegele, Rumph, and Mairesse 2 would not operate differently with the claimed angular range and since the rotating member effects an oscillating movement the device would function appropriately having the claimed angular range. Further, applicant places no criticality on the range claimed, indicating simply that the angular range “may” be within the claimed ranges (specification pp. [0087]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haquet (US 5758699 A) teaches a uniform distribution apparatus for catalysts that has deflector elements and a vessel. 
Haquet 2 (US 5906229 A) teaches a uniform filling machine that has a catalytic reactor, a feed hopper, a drive member, and deflector elements. 
Crespin (US 6805171 B2) teaches a method for loading a chamber with solid particles that has a feed hopper, deflector elements, a vessel, and a drive member. 
Mairesse (US 2015/0336063 A1) teaches management of the charging of the reactor with solid particles that has a feed hopper, deflector elements, and openings on the feed hopper that are adjustable to control the flow of the solid particles. 

Sheehan (GB 2287016 A) teaches charging a container with particulate solids that has a feed hopper, a vessel, and deflector elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        

/Timothy P. Kelly/
Primary Examiner, Art Unit 3753